Citation Nr: 1644845	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-21 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and depression. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, a mood disorder, and polysubstance abuse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to November 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen the claim for service connection for PTSD and depression. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via Video Conference in July 2016; a transcript of the hearing has been associated with the file. 

The Board notes that service connection was denied for PTSD and depression in a January 2007 rating decision.  As reflected in the decision below, the Board has reopened such claims and, consequently, has recharacterized the reopened claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, a mood disorder, and polysubstance abuse. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of the claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, a mood disorder, and polysubstance abuse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By a final and unappealed January 2007 rating decision, the RO denied the Veteran's claim for service connection for PTSD and depression. 

2. Evidence added to the record since the RO's final January 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for PTSD and depression. 


CONCLUSIONS OF LAW

1. The January 2007 rating decision, wherein the RO denied the Veteran's claim for service connection for PTSD and depression is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. Evidence received since the final January 2007 rating decision is new and material, and the claim for service connection for PTSD and depression is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

The Veteran's initial claim for service connection for PTSD and depression was received in June 2006 and denied in a January 2007 rating decision.  At that time, the evidence of record included personnel records, service treatment records (STRs); private treatment records showing a diagnosis of depression; "buddy statements" from family members attesting to the Veteran's behavioral changes post-military service; and the Veteran's statements concerning his claimed in-service stressor (i.e., that he engaged in a fire fight with North Koreans while stationed along the DMZ in June 1978).  The RO denied the Veteran's claims because there was no evidence of a nexus between the diagnosed depression and service, or a confirmed PTSD diagnosis and a verified stressor. 

The Veteran was informed of the RO's January 2007 rating decision that same month, but he did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's January 2007 rating action is, therefore, final. 38 U.S.C.A. § 7105. 

The Veteran's petition to reopen his previously denied claim for PTSD/depression was received by the RO in November 2011.

Evidence added to the record since the January 2007 denial includes VA treatment records confirming major depressive disorder and PTSD diagnoses; July 2016 hearing testimony in which the Veteran described in-service stressor events pertaining to the Korean DMZ and a near-drowning incident while on AIT; a May 2016 VA PTSD Defined Benefits Questionnaire (DBQ), completed by Dr. J.P., M.D. (a VA psychiatrist), providing PTSD and major depression diagnoses relating such diagnoses to in-service events; and a July 2016 letter from Dr. J. P., in which he explained that the Veteran's PTSD and major depression with psychosis were due to combat experiences while patrolling on the DMZ in Korea and almost drowning while going through a swamp in Fort Benning, Georgia during his training there. 

The aforementioned evidence is new because it was not of record at the time of the RO's final January 2007 rating action.  It is also material because it relates to an unestablished fact.  Namely, the record now contains a PTSD diagnosis, as well as a VA opinion that relates PTSD and depression to (unverified) in-service stressors.  Such elements had not yet been established when VA denied the Veteran's claim for service connection for PTSD and depression in January 2007. 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Therefore, new and material evidence has been received and the claim for service connection for an acquired psychiatric disorder is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, a mood disorder, and polysubstance abuse is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran asserts that his claimed psychiatric disorder(s), variously diagnosed, are due to traumatic in-service events.  During his July 2016 Board hearing, and in other statements of record, he detailed two specific in-service incidents.  One stressor event purportedly occurred in June 1978, at which time the Veteran became separated from his unit (1st and/or 17th Buffalo Battalion) in the DMZ and ended up engaging in a firefight with the North Koreans.  He reported that he was ultimately discharged from service on account of his drinking and he had "been drinking and using drugs since this incident." See October 2006 Statement In Support of Claim for PTSD.  Of note, the Veteran's DD Form 214 reflects that he was separated from service due to "unsatisfactory performance."  

The second stressor event occurred in May 1978 at Fort Benning where the Veteran reported that he nearly drowned while going through a swamp during Advanced Infantry Training (AIT).  

As noted above, the examiner who completed the May 2016 PTSD DBQ diagnosed PTSD and major depression based on the Veteran's own reports of his "combat experiences" in the DMZ and the near-drowning incident at Fort Benning. See May 2016 DBQ and July 2016 Letter from Dr. J.P.  Here, the Board notes that the Veteran's DD Form 214 does not show that he received any medals or awards that are indicative of combat service; service treatment records are devoid of complaints, treatment, or diagnoses relating to a psychiatric disorder, and/or reports referable to a firefight in the DMZ or a near-drowning incident.  The DD Form 214 confirms that the Veteran had 11 months and 24 days of foreign service, although, at this juncture, the Board is unable to verify where that foreign service took place.  

Significantly, to date, the Veteran's service personnel records have not yet been associated with the VBMS record.  This frustrates the Board's review of the claim as it is unable to review and fully assess the circumstances/locations of the Veteran's service (to include whether the Veteran was exposed to hostile military or terrorist activity), and/or weigh the credibility of his assertions concerning his alleged drug/alcohol problems during service (purportedly resulting in a court martial), his "unsatisfactory performance" resulting in separation, and the specifics of his alleged service in the DMZ/Korea and at Fort Benning.  

Accordingly, upon remand, the Veteran's personnel records must be associated with the electronic claims file.  

Further, the 2016 PTSD DBQ reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) on account of his psychiatric disorder(s).  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  To date, the records related to the SSA's determination(s) have not yet been associated with the electronic claims file.  This should be accomplished upon remand.  

The Board notes that the RO attempted to verify the Veteran's claimed stressor regarding his Korea/DMZ service with the Joint Services Records Research Center (JSRRC); a negative response was received in April 2015.  The JSRRC specifically noted that it was "unable to locate any unit records pertaining to the 1st Battalion, 17th Infantry, Korea, for the calendar year 1978."  The Board finds that additional development should be undertaken on remand to determine the nature of the Veteran's claimed "hostile" DMZ/Korea service.  

Moreover, to date, no specific development has been conducted with respect to the Veteran's stressor.  Upon remand, the Veteran should be notified that he may submit any evidence showing that he experienced non-combat, or combat/other hostile activity, as reflected in but not limited to official records in his possession, in-service letters that he received or sent, photographs, statements from service colleagues, paper mementos, etc. 

Lastly, the Board acknowledges that the Veteran underwent a VA Initial PTSD examination in December 2012.  At that time, the examiner found that the Veteran did not meet the criteria for PTSD; he was instead diagnosed with substance-induced mood disorder, polysubstance dependence, and anti-social personality disorder.  The examiner reviewed the Veteran's STRs, personnel records (which were apparently associated with the physical claims file at that time), and post-service VA and private treatment records, and opined that the polysubstance dependence and personality disorder were not related to his military service.  The examiner also found that it would be "impossible" to diagnose the Veteran with any other mental health diagnoses until he was "clean and sober and sober for a substantial time."  

The May 2016 PTSD DBQ and July 2016 letter from Dr. J.P. reflects that the Veteran's polysubstance abuse is in full remission (since approximately February 2013) and that he meets the criteria for PTSD and depression based on his reports of in-service stressors.  There is no clear indication that the May 2016 examiner reviewed the Veteran's STRs, personnel records (which are not currently of record in VBMS), or any other post-service medical records in forming his opinion.  In light of these circumstances, and further considering deficiencies outlined above (i.e., the absence of personnel records in the electronic claims file and outstanding SSA records), the Board finds that, upon remand, a new comprehensive VA psychological examination would be helpful in determining the exact nature and etiology of the Veteran's current psychiatric condition(s).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service personnel records and associate the records with the electronic claims file. 

2. Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the electronic claims file and the Veteran notified accordingly.

3. Notify the Veteran, in writing, that he may submit any further clarifying medical or lay evidence including, but not limited to, official records in his possession, in-service letters that he received or sent, photographs, statements from service colleagues ("buddy statements"), paper mementoes, or any other non-medical evidence referable to the claimed in-service incidents causing the disorders in question.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.

4. After the above development has been completed, take all appropriate steps to verify the Veteran's claimed stressors pertaining to his alleged service in the Korean DMZ in June 1978 and his near-drowning incident at Fort Benning in May 1978.  

With respect to his claimed service in Korea, forward the relevant information from the Veteran's service personnel records as to all units to which the Veteran was assigned, and the dates of these assignments, during his Korea service (claimed as being from June 1978 to June 1979), as well as his stressor statements to the JSRRC to corroborate the Veteran's alleged stressors or whether in fact such service would reasonably include "fear of hostile military or terrorist activity."

The AOJ should specifically determine whether the Veteran's allegations of fear of hostile military or terrorist activities in the Korean DMZ, if confirmed, are consistent with the type and circumstances of the nature of his service.  

5. Thereafter, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his claimed acquired psychiatric disorder(s).  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  All indicated tests should be conducted.

Based on review of the evidence contained therein and an examination of the Veteran, the examiner should address the following inquiries:

(A) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5 criteria.  In this regard, the examiner should address all psychiatric diagnoses of record, to include those indicated in the May 2016 PTSD DBQ and the December 2012 VA Initial PTSD Examination. 

(B) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of his fear of hostile military or terrorist activity coincident with his purported service in Korea/DMZ (if confirmed by the service records/JSRRC), or otherwise due to his reports of nearly drowning on AIT at Fort Benning.  

(C) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his service in Korea/DMZ (if confirmed by the service records/JSRRC) or his near-drowning incident at Fort Benning.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal and issue a Supplemental Statement of the Case, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


